703 S.E.2d 734 (2010)
In the Matter of S.T.F.
Appealed by Monika Frederic, Respondent-Appellant.
No. 217P10.
Supreme Court of North Carolina.
November 4, 2010.
Windy H. Rose, for Clayborn Houchins.
Janet K. Ledbetter, Hillsborough, for Monika Frederic; Monika Frederic, pro se.
Susan F. Vick, Attorney Advocate, for GAL.
Julia Southwick, Assistant County Attorney, for Wake County DSS.
Mary Elizabeth Smerko, Wilmington, for Wake County Human Services.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Respondent (Monika Frederic) on the 25th of May 2010 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed Ex Mero Motu by order of the Court in conference, this the 4th of November 2010."
Upon consideration of the petition filed on the 25th of May 2010 by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."